

  
AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Amendment to Employment Agreement (the “Amendment”), dated as of September
19, 2017 (the “Effective Date”) is entered into by and between GGP Inc., a
Delaware corporation (the “Company” or “GGP”), and Sandeep Mathrani (the
“Executive”). 
 
RECITALS
 
On February 12, 2015 the Company and the Executive entered in an agreement
embodying the terms of the employment of the Executive with the Company (the
“Agreement”).
 
All capitalized terms used but not otherwise defined herein shall have the
meanings assigned thereto in the Agreement.


The parties desire to amend the terms of the Agreement as set forth in this
Amendment.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1.    Section 2(a)(iv) of the Agreement is hereby deleted in its entirety and
replaced with the following:


Place of Performance. The principal place of employment of Executive will be at
the Company’s executive offices in either the Miami Metropolitan Area (Florida)
or Chicago, Illinois, at the election of the Executive.  The Executive
understands that he shall regularly be required to travel in connection with the
performance of his duties hereunder.
 
2.    Section 3(c) of the Agreement is hereby deleted in its entirety and
replaced with the following:


Resignation.  The Executive may terminate the Executive’s employment during the
Employment Period for Good Reason.  For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events without
Executive’s written consent:  (i) a material adverse change in the Executive’s
duties or responsibilities, (ii) a reduction of the Executive’s salary,
(iii) the relocation of the Executive’s principal place of employment to
anywhere other than the Company’s offices in the Miami Metropolitan Area
(Florida) or Chicago, Illinois, (iv) a material breach of this Agreement by the
Company, or (v) the failure by the Company to obtain written assumption of this
Agreement by a purchaser or successor of the Company; provided, that, the
Executive must provide a Notice of Termination to the Company within 60 days of
the occurrence of the event constituting Good Reason, and in the event the
Executive provides notice of Good Reason pursuant to clause (i), (ii), (iv) or
(v) above, the Company shall have the opportunity to cure such event
constituting Good Reason within 30 days of receiving such notice.
 
3.    All references to “General Growth Properties, Inc.” shall be deleted and
replaced with “GGP Inc.”.


4.     All other provisions of the Agreement not specifically amended by this
Amendment shall remain in full force and effect.


5.    This Amendment may be executed in multiple counterparts, which, when taken
together, shall constitute one instrument.




* * *







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Amendment as of the day and year first above mentioned.








EXECUTIVE




/s/ Sandeep Mathrani    
Sandeep Mathrani    
    






GGP INC.




By:    /s/ Rosemary G. Feit
Name:    Rosemary G. Feit    
Title:    Executive Vice President and General Counsel    





